Title: From George Washington to David Bell, 14–15 April 1756
From: Washington, George
To: Bell, David



[Winchester, 14–15 April 1756]
To Captain David Bell, at Conogochieg.Sir,

It is my Orders that you send out Scouting Parties of the Light Horse as often as it can possibly be done, without too much fatiguing them. And you must order them to scour the Woods round for six or seven miles: as I am informed they never proceeded more than three or four miles upon any of their Scouts, heretofore.

G:W.

